In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Suffolk County (Freundlich, J.), entered August 14, 2003, which, after a hearing, found that the appellant violated the conditions of a term of probation previously imposed by the same court on April 2, 2003.
Ordered that the order of disposition is affirmed, without costs or disbursements.
A petition alleging a violation of probation is facially sufficient if nonhearsay allegations contained therein, or supporting documents, establish every violation charged (see Family Ct Act § 360.2 [2]; Matter of Darrell CC., 299 AD2d 757 [2002]; Matter of Jessica N., 264 AD2d 778 [1999]). Noncompliance with this requirement renders the petition jurisdictionally defective, compelling dismissal (see Matter of Darrell CC., supra). Here, the Family Court properly sustained the violation of probation petition, which was not jurisdictionally defective (see Family Ct Act § 360.2 [2]).
The appellant’s remaining contentions are without merit. S. Miller, J.P., Schmidt, Rivera and Spolzino, JJ., concur.